COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

ORDER
Appellate case name: Geovanny Francisco Laguan V. The State of Texas
Appellate case number: 01-12-00650~CR
01-12-00651-CR
Trial court case number: 1 1CCR158234
Trial court: County Court at Law No. 3 of Fort Bend County

The records in these appeals were due on August 20, 2012. The clerk’s record was ﬁled
in 01-12-00650—CR on September 10, 2012, and the clerk’s record was ﬁled in 01-12-00651-CR
on August 31, 2012. The reporter’s record has not been ﬁled in either appeal.

On April 18, 2013, the Clerk notiﬁed appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested or
made arrangements to pay for the record. The Clerk further notiﬁed appellant that unless the
Court received written evidence that appellant had paid for or made arrangements to pay for the
record by May 20, 2013, the Court might consider and decide those issues or points that do not
require a reporter’s record. See TEX. R. APP. P. 37.3(0).

The deadline has expired and no written evidence that the appellant has paid or made

arrangements to pay for the record has been ﬁled with this Court. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.

Appellant’s brief is ORDERED to be ﬁled within 30 days of the date of this order.

Appellee’s brief is ORDERED to be ﬁled within 30 days of the ﬁling of appellant’s brief.

It is so ORDERED:T /

    

Judge‘s signature:

   

c ing individuall

7//i//m

El Acting for the Court

\'